ORDER
PER CURIAM.
Marvin Klamen (Klamen) appeals from judgments, entered after a non-jury trial, awarding $386,511.00 and costs in favor of Danna, Soraghan, Stockenberg & Shaw, P.C. (the Firm) on counts II and IV of the Firm’s six count first amended petition. Klamen also appeals from the judgment and order staying the arbitration proceeding before the American Arbitration Association known as Marvin Klamen, Claimant, vs. Danna, Soraghan, Stockenberg, & McNary, P.C., Respondent, Case No. 58-180-0075-94.
The Firm’s motion to strike portions of the record is denied. As to the judgments, there is substantial evidence to support them. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential or jurisprudential value. Judgments affirmed in accordance with Rule 84.16(b).